DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/22/2021 has been entered.  Applicant amended claims 1-7, 9, 11-13, and 15-20 in the amendment.
Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 12/22/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

	
Claim Objections
Claims 3, 9, 13, and 16 are objected to because of the following informalities:  
Claim 3, line 6, “based on re-determining the multiple clusters of users” should read “based on the re-determining the multiple clusters of users”;
Claim 9, line 6, “based on the usage of the user” should read “based on the usage of the computer application by the user”;
Claim 13, line 9, “based on re-determining the multiple clusters of users” should read “based on the re-determining the multiple clusters of users”;
Claim 16, line 8, “based on the usage of the user” should read “based on the usage of the computer application by the user”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shachar et al. (US 2020/0082105 A1), hereinafter Shachar, in view of Huff (US 2008/0250323 A1).
Regarding claim 1, Shachar discloses 
A computer-implemented method for personalization of a computer application for a user, the computer-implemented method comprising:
	providing multiple user groups (page 5, [0056], lines 11-13: applications can be customized for user groups), each user group being associated to a unique set of computer application features (page 5, [0056], lines 14-17: provide a customized and unique set of program functionality to employees that have a combination of a minimum level of seniority, job grade and/or experience);
	identifying one or more characteristics of a user profile associated with the user (page 3, [0039]: account management system is a sub-component of one or more applications which manage user account information; account management system comprises a user management application which manages and tracks user information and relevant data concerning those users in connection with an trading education offering);
	based on the one or more characteristics of the user profile, allocating a user group, of the multiple user groups, to the user, the user group having other user accounts with characteristics that correspond to the one or more characteristics of the user profile (page 4, [0056]: applications can be customized for user groups based on function/role within an enterprise organization; APE can be configured to provide a customized and unique set of program functionality to employees who have a specific organization role); and
	rendering and causing display of a set of graphical elements within a user interface of the computer application being operated by the user, the set of graphical elements corresponding to a set of computer application features assigned to the user group and being provided to each user of the user group (FIG. 4 & FIG. 5 & page 5, [0050] & [0057]: demonstrate two different alternative graphical user interface presentations as a result of differences in characteristics of users accessing the application functionality; & [0056], lines 17-21: APE can be configured to provide a customized and unique set of program functionality to employees who have a specific organization role).

Shachar does not explicitly disclose 
monitoring a usage of the computer application by the user over a period of time;
	based on the usage of the computer application.

However, Huff discloses 
monitoring a usage of the computer application by the user over a period of time (page 2, [0032], lines 3-6: when recommendation-server receives, from client, application-usage information associated with application and user);
	based on the usage of the computer application, allocating a user group to the user (page 3, [0036], lines 1-4: compares the application-usage information to additional application-usage information associated with other users to identify a usage-group).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Huff in Shachar because Shachar discloses customizing application for user groups based on role within an enterprise organization (page 4, [0056]) and Huff further suggests identifying usage-group for user based on application-usage information (page 3, [0036]).
One of ordinary skill in the art would be motivated to utilize the teachings of Huff in Shachar system in order to improve user experience by providing application features based on user’s information. 

Regarding claim 2, Shachar and Huff disclose the computer-implemented method as described in claim 1. Shachar and Huff further disclose 
monitoring aggregated usage of the computer application (application-usage information) by multiple users of the computer application (users) (Huff: page 4, [0050], lines 3-6: when recommendation-server receives updated application-usage information from users associated with a usage-group);
based on the aggregated usage, determining multiple clusters of users, each cluster of users exhibiting a respective usage of the computer application that is similar in one or more measurable dimensions (Huff: page 4, [0050]: recommendation server determines from the updated application-usage information if the users associated with the usage-group are continuing to use a given application-; and
allocating the multiple user groups to the multiple clusters of users (Huff: page 3, [0036]: compares the application-usage information to additional application-usage information associated with other users to identify a usage-group).  Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Shachar and Huff disclose the computer-implemented method as described in claim 2. Shachar and Huff further disclose
re-determining the multiple clusters of users based on additional usage of the multiple users of the computer application (Huff: page 4, [0054]: during a given time-period, recommendation server determines that a user who is associated with a usage-group is no longer using application similarly to the usage-group, the recommendation-server can disassociate the user from the usage-group); and
reallocating the multiple user groups to the multiple clusters of users based on re-determining the multiple clusters of users (Huff: page 3, [0043]: updates a given usage-group to associate a new user with the usage-group, or to disassociate an existing user from the usage group; & page 4, [0056]: determines that a user who is not associated with a usage-group has begun using application similarly to the usage-group for a given time-period; associate the user with the usage-group).  Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Regarding claim 4, Shachar and Huff disclose the computer-implemented method as described in claim 3. Shachar and Huff further disclose
re-determining the multiple clusters of users occurs at a predetermined frequency (Huff: page 3, [0043]: updates a given usage-group to associate a new user with the usage-group, or to disassociate an existing user from the usage group; this can occur: continuously; at a user-specified time; at a periodic time).	 Therefore, the limitations of claim 4 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Regarding claim 5, Shachar and Huff disclose the computer-implemented method as described in claim 2. Shachar and Huff further disclose
tracking event records related to user interactions with the computer application (Huff: page 2, [0032]: application-usage information can include: a list of application-features that user used; the techniques user used for accessing these application-features; the frequency with which user accessed these application-features; any other information that describes user’s interaction with application).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Regarding claim 9, Shachar and Huff disclose the computer-implemented method as described in claim 1. Shachar and Huff further disclose
monitoring the usage of the computer application by the user over a second period of time (Huff: page 3, [0043]: updates a given usage-group to associate a new user with the usage-group, or to disassociate an existing user from the usage group; this can occur: continuously; at a user-specified time; at a periodic time);
allocating a second user group to the user from the multiple user groups, the second user group fitting the user based on the usage of the user over the second period of time (Huff: page 3, [0043]: updates a given usage-group to associate a new user with the usage-group, or to disassociate an existing ; and
re-personalizing the computer application for the user by providing a second set of computer application features assigned to the second user group (Huff: page 4, [0049]: send client an updated menu layout to amend an existing menu layout that is associated with application; this updated menu layout is associated with the usage-group that recommendation-server identified based on user’s application usage-information; & Shachar: page 5, [0050] & [0057]: demonstrate two different alternative graphical user interface presentations as a result of differences in characteristics of users accessing the application functionality).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Shachar and Huff disclose the computer-implemented method as described in claim 9.  Shachar and Huff further disclose
allocating the second user group occurs at a specified frequency (Huff: page 3, [0043]: updates a given usage-group to associate a new user with the usage-group, or to disassociate an existing user from the usage group; this can occur: continuously; at a user-specified time; at a periodic time).  Therefore, the limitations of claim 10 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Regarding claim 11, Shachar discloses 
A computer processing system comprising:
	a processing unit (page 4, [0043]: processor);
	a communication interface (page 4, [0043]: communication lines, or ports to enable the exchange of information with a network and/or other computing platforms); and
	a non-transitory computer-readable medium (page 4, [0043]: electronic storage) storing sequences of instructions which, when executed by the processing unit, cause the processing unit to:
	provide multiple user groups (page 5, [0056], lines 11-13: applications can be customized for user groups), each user group being assigned to a unique set of computer application features (page 5, [0056], lines 14-17: provide a customized and unique set of program functionality to employees that have a combination of a minimum level of seniority, job grade and/or experience);
	identify at least a role of a user associated with a user account (page 3, [0039]: account management system is a sub-component of one or more applications which manage user account information; account management system comprises a user management application which manages and tracks user information and relevant data concerning those users in connection with an trading education offering; & page 4, [0056]: applications can be customized for user groups based on function/role within an enterprise organization);
	based on at least the role of the user, allocate a user group, of the multiple user groups, to the user, the user group having other user accounts associated with roles that corresponds to the role of the user (page 4, [0056]: applications can be customized for user groups based on function/role within an enterprise organization; APE can be configured to provide a customized and unique set of program functionality to employees who have a specific organization role); and
	render and cause display of a set of graphical elements within a user interface of the computer application operated by the user, the set of graphical elements corresponding to a set of computer application features assigned to the user group and being provided to each user of the user group (FIG. 4 & FIG. 5 & page 5, [0050] & [0057]: demonstrate two different alternative graphical user interface presentations as a result of differences in characteristics of users accessing the application functionality; 

Shachar does not explicitly disclose 
	monitor a usage of a computer application by the user over a period of time;
	based on the usage of the computer application.

However, Huff discloses 
monitor a usage of the computer application by the user over a period of time (page 2, [0032], lines 3-6: when recommendation-server receives, from client, application-usage information associated with application and user);
	based on the usage of the computer application, allocating a user group to the user (page 3, [0036], lines 1-4: compares the application-usage information to additional application-usage information associated with other users to identify a usage-group).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Huff in Shachar because Shachar discloses customizing application for user groups based on role within an enterprise organization (page 4, [0056]) and Huff further suggests identifying usage-group for user based on application-usage information (page 3, [0036]).
One of ordinary skill in the art would be motivated to utilize the teachings of Huff in Shachar system in order to improve user experience by providing application features based on user’s information. 

Regarding claims 12-14, the limitations of claims 12-14 are rejected in the analysis of claims 2-4 respectively and these claims are rejected on that basis.
	
	
Regarding claims 16-17, the limitations of claims 16-17 are rejected in the analysis of claims 9-10 respectively and these claims are rejected on that basis.
	
Regarding claim 18, the limitations of claims 18 are rejected in the analysis of claim 5 above and this claim is rejected on that basis.

Claims 6-7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Huff, and further in view of Sakib et al. (US 2020/0274939 A1), hereinafter Sakib.
Regarding claim 6, Shachar and Huff disclose the computer-implemented method as described in claim 5.  Shachar and Huff do not explicitly disclose
discarding events in the event records that:
	are not relevant for determining the multiple user groups;
	are not predictive for determining the multiple user groups;
	increase computation cost of determining the multiple user groups above a threshold cost; or
	increase complexity of determining the multiple user groups above a threshold complexity.

However, Sakib discloses 
discarding events in the event records that:
	are not relevant for determining the multiple user groups (page 5, [0060], lines 5-13: filter out application-usage events logged in application-usage data that meet (or do not meet) certain criteria; one reason the filter module filters out certain application-usage events are unnecessary for or unhelpful);
	are not predictive for determining the multiple user groups;
	increase computation cost of determining the multiple user groups above a threshold cost; or
	increase complexity of determining the multiple user groups above a threshold complexity.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Sakib in Shachar and Huff because Shachar and Huff disclose track user information (Shachar: page 4, [0039]) and Sakib further suggests filter out application-usage events associated with the user (page 5, [0060]).
One of ordinary skill in the art would be motivated to utilize the teachings of Sakib in Shachar and Huff system in order to provide more accurate result by discarding irrelevant data. 

Regarding claim 7, Shachar, Huff, and Sakib disclose the computer-implemented method as described in claim 6.  Shachar, Huff, and Sakib further disclose  
discarding the events in the event records that are not relevant is based on predetermined criteria that change over time (Sakib: page 5, [0060], lines 5-13: filter out application-usage events logged in application-usage data that meet (or do not meet) certain criteria; one reason the filter module filters out certain application-usage events are unnecessary for or unhelpful).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Regarding claims 19-20, the limitations of claims 19-20 are rejected in the analysis of claim 6-7 respectively and these claims are rejected on that basis.	

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shachar in view of Huff, and Koottayi et al. (US 2018/0288063 A1), hereinafter Koottayi.
Regarding claim 8, Shachar and Huff disclose the computer-implemented method as described in claim 2.  Shachar and Huff do not explicitly disclose 
the multiple clusters of users are determined based on one or more clustering techniques including:
	subspace clustering;
	projected clustering;
	hybrid approaches;
	pattern based clustering;
	k-means clustering; or
	correlation clustering.

However, Koottayi discloses 
the multiple clusters of users are determined based on one or more clustering techniques including:
	subspace clustering;
	projected clustering;
	hybrid approaches;
	pattern based clustering;
	k-means clustering (page 14, [0104], lines 1-8: generate a policy by classifying the incoming real-time data and the historical data of access requests associated with a user or group of users into one or more data clusters; generate the one or more data clusters using K-means techniques); or
	correlation clustering.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Koottayi in Shachar and Huff because Shachar and Huff disclose track user information (Shachar: page 4, [0039]) and Koottayi further suggests generating clusters associated with user using K-means techniques (page 14, [0104]).
One of ordinary skill in the art would be motivated to utilize the teachings of Koottayi in Shachar and Huff system in order to implement k-means easily and interpret clustering results easily. 

Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 8 above and this claim is rejected on that basis.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
03/25/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447